Citation Nr: 1204744	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)), to include depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous breakdown.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 1961 to May 1964.  The record does not document any service in Vietnam or any combat service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining Social Security Administration (SSA) records, taking appropriate action to obtain available records from K.O., and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a statement received in June 2008, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing before the Board at the RO was scheduled in June 2010.  However, the Veteran failed to appear.  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Originally, the issue was entitlement to service connection for acquired psychiatric disability, to include depression, bipolar disorder, and anxiety.  However, SSA records now associated with the Veteran's claims file reveal diagnoses of adjustment disorder, organic mood disorder, panic attacks and nervous disorder, as well.  Consequently, the issue has been redescribed as reflected on the first page of this decision.


FINDING OF FACT

Acquired psychiatric disability (to include, depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous disorder) was not manifested during the Veteran's active duty service or for many years thereafter, nor is acquired psychiatric disability (to include, depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous disorder) otherwise related to such service.


CONCLUSION OF LAW

Acquired psychiatric disability (to include, depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous disorder) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in August 2009 and August 2010, subsequent to the initial adjudication.  Altogether, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the August 2009 and August 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a November 2011 supplemental statement of the case, following the provision of notice in August 2009 and August 2010.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records.  The Veteran was scheduled for a VA audiological examination in March 2009, but failed to report.  Further, he was scheduled for a June 2010 hearing before the Board at the RO, but failed to appear, as well.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


Analysis

Service treatment records are silent for any complaints of, treatments for, or diagnoses of depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous disorder.  On separation examination in March 1964, clinical evaluation of the Veteran's psychiatric state was normal.  In a March 1964 report of medical history, the Veteran checked the appropriate boxes to deny depression and nervous trouble of any sort.  He did not indicate whether or not he had depression, bipolar disorder, anxiety, adjustment disorder, organic mood disorder, panic attacks and nervous disorder.  

The Board notes that with his original claim of service connection for depression received in November 2005, the Veteran did not claim that it began in service, but rather in 1999-post service.  In reviewing the claims file, it does not appear that the Veteran has articulated any clear contentions regarding a causal relationship to service.  

Looking to post-service evidence, a private treatment record from Our Lady of Mercy Hospital shows that he was seen for acute depressive reaction as early as February 1987, which is 23 years after service.  An August 1998 VA treatment record shows that the Veteran reported being seen for bipolar disorder as early as 1974, which is 10 years after service.  A June 1998 private treatment record from Patrick M. Plenger, Ph.D., ABPP shows that the Veteran reported experiencing anxiety since 1973, which is 9 years after service.  The earliest treatment record for adjustment disorder is from the VA written in March 1999, which is 35 years after service.  The Veteran was first seen for organic mood disorder at the VA in April 1995, which is 31 years after service.  On a November 1986 private treatment record from Our Lady of Mercy Hospital, it was noted that he was treated at the psychiatric unit when he had panic attacks in 1974, which is a decade after service.  An April 1999 VA treatment record shows that the Veteran was hospitalized for a nervous breakdown in 1973, which is 9 years after service.


After considering the totality of the evidence, the Board must find that the preponderance of the evidence is against the Veteran's claim.  There is simply no showing of any psychiatric disorder during service or for a number of years after discharge from service.  It is clear from the record that the Veteran suffers significant mental health problems as well as substance abuse, but the record as it stands supports a finding that such problems are post-service in origin.  The Board again notes that the Veteran failed to report for a VA examination and a Board hearing.  The Board must therefore look to the record as it now stands.  After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


